UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-13884 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CAMERON INTERNATIONAL CORPORATION RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the Plan and the address of the principal executive office: CAMERON INTERNATIONAL CORPORATION 1333 West Loop South, Suite1700 Houston, Texas 77027 Financial Statements and Supplemental Schedules Cameron International Corporation Retirement Savings Plan As of December 31, 2009 and 2008 and for the year ended December 31, 2009 2 Cameron International Corporation Retirement Savings Plan Financial Statements and Supplemental Schedules As of December 31, 2009 and 2008 and for the year ended December 31, 2009 Contents Report of Independent Registered Public Accounting Firm – MFR, P.C. 4 Audited Financial Statements Statements of Net Assets Available for Benefits 5 Statement of Changes in Net Assets Available for Benefits 6 Notes to Financial Statements 7 Supplemental Schedules Schedule G, Part III, Nonexempt Tansactions 19 Schedule H, Line 4(i) – Schedule of Assets (Held at End of Year) 20 Signature 21 Consent of Independent Registered Public Accounting Firm - MFR, P.C. 23 Schedules not listed above are omitted because of the absence of conditions under which they are required under the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Participants and Plans Administration Committee Cameron International Corporation Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Cameron International Corporation Retirement Savings Plan (the “Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in its net assets available for benefits for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedules of nonexempt transactions for the year ended December 31, 2009 and assets (held at end of year) as of December 31, 2009 are presented for purposes of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in the audit of the 2009 basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ MFR, P.C. Houston, Texas June 29, 2010 4 Cameron International Corporation Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, Assets: Employer contributions receivable $ $ Employee contributions receivable Investments: Participant loans Plan interest in the Cameron International Corporation Master Trust Net assets reflecting all investments at fair value Adjustment from fair value to contract value for interest in Cameron International Corporation Master Trust relating to fully benefit-responsive investment contracts ) Net assets available for benefits $ $ The accompanying notes are an integral part of these statements. 5 Cameron International Corporation Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2009 Additions: Employer contributions $ Employee contributions Rollovers Advances for future employer contributions Interest from participant loans Net investment income from the Cameron International Corporation Master Trust Other income Total additions Deductions: Administrative fees ) Benefits paid to participants ) Total deductions ) Net increase in net assets available for benefits Net assets available for benefits at: Beginning of year End of year $ The accompanying notes are an integral part of these statements. 6 Cameron International Corporation Retirement Savings Plan Notes to Financial Statements December 31, 2009 1. Description of the Plan The Cameron International Corporation Retirement Savings Plan (the “Plan”) is a contributory, defined contribution plan sponsored by Cameron International Corporation (the “Company”) with cash or deferred provisions as described in Section 401(k) of the Internal Revenue Code (“IRC”). All employees of the Company and its affiliated subsidiaries (except those covered by a collective bargaining agreement) that have adopted the Plan are eligible to participate in the Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Plan participants can elect to make pretax contributions to the Plan of 1% to 50% of their compensation each payroll period not to exceed the annual limit specified by section 402(g) of the IRC.The Company matches 100% of the employee contributions up to a maximum of 6% and provides an additional nondiscretionary retirement contribution equal to 3% of each eligible employee’s pay. Effective January 1, 2008, the Plan's sponsor approved an annual profit sharing contribution for certain union employees of two plants who are not eligible for the retirement contribution. Amounts contributed in the 2009 and 2008 Plan years but paid in 2010 and 2009 were $67,381 and $95,482, respectively. Participants are 100% vested in the Company’s matching contributions.Retirement and profit sharing contributions become 100% vested upon completion of three years of service.Contributions are allocated among the fund options based on employee elections. Amounts which are forfeited due to termination of employment reduce the future retirement contributions of the Company. In 2009, forfeited nonvested accounts totaling $984,421 were used to reduce employer contributions. Participants who attain age 50 during the Plan year and who have made the maximum permitted contributions to the Plan for such Plan year may also make additional “catch-up contributions” limited to a specified amount each year.Catch-up contributions are 100% vested and are eligible for safe harbor matching contributions to the extent the catch-up contributions fall within the Plan’s regular matching contribution formula. Any participant who is receiving compensation other than severance pay from the Company and who has not had an outstanding loan from the Plan for at least one month may apply for a loan from the Plan. Any loan granted to such a participant shall be deemed an investment made for such participant’s benefit and shall be held and reflected in the separate accounts of such participant as a charge against their account for the principal amount of the loan. The interest rate charged on the loan is a fixed rate for the term of the loan as determined by the Company in the year of issuance.Loans may be made for up to five years, unless the loan is for the purchase of a primary residence, in which case the loan may extend for up to ten years from issuance. Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants would become 100% vested in their retirement and profit sharing contributions. More detailed information about the Plan, including the funding, vesting and benefit provisions, is contained in the Summary Plan Description. A copy of this pamphlet is available at the Company’s corporate office. 2. Significant Accounting Policies Accounting Principles The accompanying financial statements of the Plan have been prepared on the accrual basis of accounting. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. 7 2. Significant Accounting Policies (continued) As required under generally accepted accounting principles, the statements of net assets available for benefits present investment contracts at fair value as well as an additional line item showing an adjustment of fully benefit-responsive investment contracts from fair value to contract value.The statement of changes in net assets available for benefits is prepared on a contract value basis for the fully benefit-responsive investment contracts. Employer matching, retirement and profit sharing contributions and employee contributions are recorded in the period in which the related employee services are rendered. Benefit payments to participants are recorded upon distribution. Investments The Plan’s investments are held in the Cameron International Corporation Master Trust (“Master Trust”) and participant loans.The Charles Schwab Corporation serves as trustee of the Master Trust.The Plan participates in only certain investment accounts of the Master Trust. The fair value of the Plan’s interest in the Master Trust is based on the specific interests that it has in each of the underlying participant-directed investment accounts. The following is a summary of those investment accounts and the Plan’s beneficial interest in those investment accounts as of December 31, 2009 and 2008. Beneficial Interest at December 31, Cameron International Stock Fund % % PRIMCO Stable Value Fund PIMCO Total Return Administrative Shares Fund American Funds Washington Mutual Investors Fund/A Franklin Balance Sheet Investment Fund/A Lord Abbett Developing Growth Fund/A American Funds EuroPacific Growth Fund/A Real Estate Fund State Street S&P 500 Index Fund American Funds Growth Fund of America/A Purchases and sales of securities by the Master Trust are recorded on a trade-date basis. Interest income is recorded as earned. Dividends are recorded as of the ex-dividend date. The Plan adopted the provisions of Financial Accounting Standards Board Accounting Standards Codification Topic 820, Fair Value Measurements, effective January 1, 2008.This guidance establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).Level 2 measurements include observable inputs other than quoted prices in active markets for identical assets and liabilities. 8 2. Significant Accounting Policies (continued) Investments (continued) Common stocks are valued at the closing price reported on the active market on which the individual securities are traded. Mutual and money market funds are valued at the net asset value (NAV) of shares held by the Plan at year end. Collective trusts are valued at the unit of participation value of shares held by the Plan at year end. Participant loans consist of monies borrowed by participants from their account balances in the Master Trust funds. Repayments of principal and interest are allocated to the participants’ account balances in the Master Trust funds based on the participants’ current investment elections. Participant loans are reported at their current outstanding principal balance, which approximates fair value. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although management of the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the investments of the Master Trust and participant loans as of December 31, 2009: Investments at Fair Value at December 31, 2009 Level 1 Level 2 Level 3 Total Master Trust Investments: Money market funds $ $ $
